Citation Nr: 1639297	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by a weakened immune system.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rashes of the face, arms, legs and tongue.

3.  Entitlement to service connection for a disability manifested by a weakened immune system, to include as secondary to service-connected fibromyalgia and/or chronic fatigue syndrome or as due to a qualifying chronic disability.

4.  Entitlement to service connection for rashes of the face, arms, legs and tongue, to include as secondary to service-connected fibromyalgia and/or chronic fatigue syndrome or as due to a qualifying chronic disability.

5.  Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Air Force from February 1969 to February 1970.  Thereafter, she served in the Air Force Reserve, with a period of active duty from August 1990 to July 1991, with service in Southwest Asia.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in June 2016.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence and argument with waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The claims to reopen are decided herein.  The remaining the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied service connection for a disability manifested by a weakened immune system based on a finding that no such disability was found. 

2.  Evidence received after the final February 2003 rating decision regarding the claim of service connection for a disability manifested by a weakened immune system was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.

3.  An unappealed February 2003 rating decisions denied service connection for a rash of the face, arms, legs and tongue based on a finding that no such disability was found to be related to service. 

4.  Evidence received after the final February 2003 rating decision regarding the claim of service connection for a rash of the face, arms, legs and tongue was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied the claims of entitlement to service connection for a disability manifested by a weakened immune system and rash of the face, arms, legs and tongue is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Evidence received since the February 2003 rating decision is new and material, and the Veteran's claims of entitlement to service connection for a disability manifested by a weakened immune system and rashes of the face, arms, legs and tongue are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A.  Disability Manifested by Weakened Immune System

In a February 2003 rating decision, the RO denied service connection for a disability manifested by a weakened immune system.  The RO essentially concluded that the medical evidence did not show any such diagnosis.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the February 2003 decision includes service treatment records (STRs), VA treatment records, and a VA examination dated September 2002.  The STRs and VA treatment records were silent regarding any immune system disorder.  The VA examination report found a normal immunologic system.  

Evidence submitted after the 2003 decision includes a May 2013 letter from Dr. TW who noted the Veteran's history of deficient pneumococcal titers as well as immunoglobulin G and subclass G deficiencies in 2008 and again in 2012.  Dr. TW opined that this condition began after the Veteran's chemical and environmental exposures in Iraq.  The evidence also includes statements from both the Veteran and her husband that she has constantly felt ill since returning from the Persian Gulf.  The Veteran and her husband suggested that her weakened immune system was due to her Gulf War service or her service-connected chronic fatigue syndrome or fibromyalgia.  In addition, the Veteran submitted treatise evidence as to the changes in immune parameters seen in Gulf War veterans and those with chronic fatigue syndrome.  

The Board finds that new and material evidence has been presented.  The evidence, including the private nexus opinion, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a relationship of a current disorder related to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened, to include the Veteran's testimony that she has felt ill since her return from the Persian Gulf.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

The claim for service connection for a disability manifested by a weakened immune system (also claimed as abnormal immunoglobulin levels) is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.

B.  Rashes

In a February 2003 rating decision, the RO denied service connection for a rash of the face, arms, legs and tongue, to include as due to an undiagnosed illness based on Gulf War service.  The RO essentially concluded that there was no undiagnosed illness as the evidence showed current diagnoses of facial dermatitis, residuals of sun exposure and leukoplakia.  Moreover, the evidence did not show that these diagnosed skin disabilities were related to the Veteran's military service.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the February 2003 decision includes STRs, VA treatment records, and a VA examination dated September 2002.  The STRs were silent for rashes.  VA treatment records noted a diagnosis of dermatitis.  The VA examination noted normal skin consistent with ultraviolet light exposure and leukoplakia.  The Veteran reported a skin rash all over her body since the Gulf War.

Evidence submitted after the 2003 decision includes the Veteran's lay statements that her skin disabilities were caused or aggravated by her service-connected chronic fatigue syndrome and/or fibromyalgia.  See June 2016 hearing testimony.  
 
The Board finds that new and material evidence has been presented.  The evidence, including the Veteran's lay statements is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a relationship to service-connected disabilities.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

The claim for service connection for rashes is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disability.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a disability manifested by a weakened immune system has been received, and to this extent only the appeal is granted.

New and material evidence sufficient to reopen a claim of entitlement to service connection for rashes of the face, arms, legs and tongue has been received, and to this extent only the appeal is granted.


REMAND

Weakened Immune System and Rashes

Remand is required regarding this issue to obtain a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran asserts that she has rashes and a disability manifested by a weakened immune system that are caused or aggravated by her service-connected fibromyalgia and chronic fatigue syndrome.  Alternatively, she maintains that these disabilities are related to her Gulf War Service as they have existed since her return.  Under McLendon, remand is necessary.

Sinusitis

Remand is required for a current VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The most recent VA examination to determine the degree of severity of the Veteran's service-connected sinusitis was in 2009.  At the 2016 Board hearing, the Veteran essentially testified that her disability had worsened.  The Veteran should accordingly be scheduled for an examination to determine the current severity of her sinusitis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her disability manifested by a weakened immune system.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:  

a)  Is it at least as likely as not (50 percent probability or more) that the Veteran has a disability manifested by a weakened immune system that is due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

b)  If the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis then the examiner must opine whether it is at least as likely as not (i.e., probability of 50 percent) that the disability:  1) had its onset in active service; 2) is otherwise related to active service; 3) is caused by chronic fatigue syndrome and/or fibromyalgia; and 4) is aggravated by chronic fatigue syndrome and/or fibromyalgia. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  The examiner must address the September 2002 VA examination, the June 2016 private nurse practitioner letter, the 1999 article entitled "Changes In Immune Parameters Seen in Gulf War Veterans but not in Civilians with Chronic Fatigue Syndrome", a 2012 article entitled "Gulf War Syndrome as part of the autoimmune syndrome induced by adjuvant", and other abstracts included in the June 2016 submission.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her rashes of the face, arms, legs and tongue.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

a)  Is it at least as likely as not (50 percent probability or more) that the Veteran has rashes of the face, arms, legs and tongue that are due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis?

b)  If the examiner determines that the Veteran's rashes are either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis then the examiner must opine whether it is at least as likely as not (i.e., probability of 50 percent) that the rashes:  1) had onset in active service; 2) are otherwise related to active service; 3) are caused by chronic fatigue syndrome and/or fibromyalgia; and 4) are aggravated by chronic fatigue syndrome and/or fibromyalgia. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  The examiner must address the September 2002 VA examination, the June 2016 private nurse practitioner letter, the 1999 article entitled "Changes In Immune Parameters Seen in Gulf War Veterans but not in Civilians with Chronic Fatigue Syndrome", a 2012 article entitled "Gulf War Syndrome as part of the autoimmune syndrome induced by adjuvant", and other abstracts included in the June 2016 submission.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected sinusitis.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The appropriate Disability Benefits Questionnaire shall be utilized.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


